DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         IGOR SUSHKO and AUTOMOTIVE NETWORK, INC.,
                    a Delaware Corporation,
                          Appellants,

                                   v.

                      HENRY VANVURST, et al.,
                            Appellees.

                             No. 4D21-3162

                        [September 30, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. CACE16-
003563.

  Robert J. Hantman of Hantman & Associates, Miami Beach, for
appellants.

  Meaghan K. Marro of Marro Law, P.A., Plantation, for appellee Henry
VanVurst.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.